Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered January 16, 1996, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s request for a further adjournment of sentencing to allow him to obtain private counsel (see, People v Arroyave, 49 NY2d 264; People v Gloster, 175 AD2d 258; People v Ambrose, 147 AD2d 577).
In addition, the court explicitly warned the defendant that if *398he did not appear for sentencing, an enhanced sentence would be imposed in lieu of the bargained-for sentence. The defendant indicated that he understood those terms. Since the defendant failed to appear for sentencing and was returned to court on a warrant, the court had the right to impose the greater sentence. The defendant has no basis to complain that the sentence imposed was excessive (see, People v Fields, 197 AD2d 633).
Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.